DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2. The Information Disclosure Statement filed on 03/12/2021 has been considered.

Claim Objections
3. Claims 1,5, 21,23,24,25,26,27,28,29,30,31,32,33,35,36,37,38,39,40 and 41 are objected to because of the following informalities.  Appropriate correction is required.

a. Claim 1 should be replaced as follows, “A quantum device, comprising: a transmission structure connected between at least a first port and a second port, wherein the transmission structure is designed to implement  collapse, interference and selective absorption of quantum waves to achieve a nonreciprocal motion of the quantum waves between the first port and the second port”. Appropriate correction is required to make the claim clearer. 

b. Claim 5 should be replaced as follows, “The quantum device according to claim 1, wherein at least part of phases of the quantum waves travelling between the atleast first port and the atleast second port are erased and replaced by random phases, using 

c. Claim 21 should be replaced as follows, “ A system, comprising: one or more quantum devices comprising: a transmission structure connected between at least a first port and a second port, wherein the transmission structure is designed to implement  collapse, interference and selective absorption of quantum waves to achieve a nonreciprocal motion of quantum waves between the at least the first port and the second port; and a device using the one or more quantum devices”. Appropriate correction is required to make the claim clearer.

d. Claim 23 should be replaced as follows, “The system of claim 21, wherein the one or more quantum devices [device] utilizes coherent emission and at least partial collapses of wave functions to achieve a deviation from one or more of the zeroth, the second, or the third law of thermodynamics”. Appropriate correction is required to make the claim clearer.

e. Claim 24 should be replaced as follows, “The system of claim 21, wherein the one or more quantum devices [device] utilizes quantum-mechanical superposition of states and at least partial collapses of wave functions to achieve a deviation from one or more of the zeroth, the second, or the third law of thermodynamics”. Appropriate correction is required to make the claim clearer.
 

f. Claim 25 should be replaced as follows, “The system of claim 21, wherein the one or more quantum devices [device] utilizes coherent emission and at least partial quantum-physical collapses of wave functions or quantum-mechanical superposition of states and at least partial collapses of wave functions to generate or to enhance inhomogeneities in a density of an energy distribution of waves or particles in the system”. Appropriate correction is required to make the claim clearer.
 
g. Claim 26 should be replaced as follows, “the system of claim 21, wherein the one or more quantum devices [device] utilizes coherent emission and at least partial quantum-physical collapses of wave functions or quantum-mechanical superposition of states and at least partial collapses of wave functions to shift the system out of a state of thermal equilibrium”. Appropriate correction is required to make the claim clearer.

h. Claim 27 should be replaced as follows, “The system of claim 21, wherein the one or more quantum devices [device] utilizes coherent emission and at least partial quantum-physical collapses of wave functions or quantum-mechanical superposition of states and at least partial collapses of wave functions to generate temperature differences within one body or between several bodies”. Appropriate correction is required to make the claim clearer.

one or more devices comprise an interferometer”. Appropriate correction is required to make the claim clearer.

j.  Claim 29 should be replaced as follows, “The system of claim 21, wherein the one or more quantum devices [device] performs heating, cooling, matter transport, energy transport, or power generation”. Appropriate correction is required to make the claim clearer.

k. Claim 30 should be replaced as follows, “The system of claim 21, wherein the one or more quantum devices [device] operates at a temperature in a range of 0 K - 5000 K”. Appropriate correction is required to make the claim clearer.

l. Claim 31 should be replaced as follows, “The system of claim 21, wherein at least parts of the one or more quantum devices [device] are subject to non-thermal energy input, in particular non-thermal irradiation by electromagnetic waves, electrons, neutral particles, or ions”. Appropriate correction is required to make the claim clearer. 

m. Claim 32 should be replaced as follows, “The system of claim 21, wherein the one or more quantum devices [device] is free from coupling to and entanglement with a bath in a quantum regime”. Appropriate correction is required to make the claim clearer.



n. Claim 33 should be replaced as follows, “The system of claim 21, wherein the one or more quantum devices [device] utilizes coherent emission and at least partial quantum-physical collapses of wave functions or quantum-mechanical superposition of states and at least partial collapses of wave functions to generate or to enhance in-homogeneities in a density of an energy distribution, a momentum distribution, or an angular momentum distribution of waves or particles in the system”. Appropriate correction is required to make the claim clearer.

o. Claim 35 should be replaced as follows, “The system of claim 21, wherein: the one or more quantum devices [device] utilizes at least partial quantum-physical collapses of wave functions; and the at least partial quantum-physical collapses of the wave functions is achieved by use of a macroscopic body, the macroscopic body including at least one of a solid, a liquid, a gas, and a plasma”. Appropriate correction is required to make the claim clearer.


p. Claim 36 should be replaced as follows, “The system of claim 21, wherein the one or more quantum devices [device] utilizes at least partial quantum-physical collapses of wave, wherein the at least partial quantum-physical collapses and an at least partial absorption of a wave function at a body is followed by a statistical reemission of a wave by the body”. Appropriate correction is required to make the claim clearer.


q. Claim 37 should be replaced as follows, “The system of claim 21, wherein: the one or more quantum devices [device] utilizes at least partial quantum-physical collapses of wave functions; and an at least partially collapsed quantum physical wave is statistically replaced by another wave with a random phase”. Appropriate correction is required to make the claim clearer.

r. Claim 38 should be replaced as follows, “The system of claim 21, wherein the one or more quantum devices [device] creates useful work by converting a generated radiation density inhomogeneity or a generated temperature difference into electricity, radiation, optical energy, or other forms of energy, or by using an achieved order in some other manner”. Appropriate correction is required to make the claim clearer.


s. Claim 39 should be replaced as follows, “The system of claim 21, wherein the one or more quantum devices [device] transports mass, particles, energy, heat, momentum, angular momentum, charge, or magnetic moments within one body or between several bodies”. Appropriate correction is required to make the claim clearer.

t. Claim 40 should be replaced as follows, “ The system of claim 21, wherein the one or more quantum devices [device] charges a storage system for energy, waves or matter”. Appropriate correction is required to make the claim clearer.


u. Claim 41 should be replaced as follows, “The system of claim 21, wherein the one or more quantum devices [device]  heats or cools bodies, waves, or ensembles of waves”.  Appropriate correction is required to make the claim clearer.


Claim Interpretation
           
           The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
For claim 1,
a. the transmission structure…such that it implements… on lines 4,5.

For claim 2,
a. the transmission structure… so that… are split up…on lines 7,8.

For claim 3.
a. the transmission structure… so that… are split up…on lines 7,8.
For claim 21,
a. the transmission structure…such that it implements… on lines 4,5.

For claim 22,
a. the transmission structure… so that… are split up…on lines 7,8.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

a. The transmission structure consists of half transparent mirror (HTM), two standard mirrors 34,35, see figure 3.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-3 are rejected under 35 USC 103 as being unpatentable over Sollner et al; (Deterministic photon–emitter coupling in chiral photonic circuits – 2015 attached) in view of Carlos et al; (Nonreciprocal few-photon routing schemes based on chiral waveguide-emitter couplings – 2016 attached).

Regarding claim 1, Sollner discloses a quantum device ;(a transmission device, see figures 3a, 3b) comprising: a transmission structure connected between at least a first port and a second port,(a transmission device in the form of MZI with input port (first port) and an output port (second port), see figures 3a, 3b) wherein the transmission structure is to achieve a nonreciprocal motion of the quantum waves between the first port and the second port ;(a transmission device in the form of MZI provides non-reciprocal transmission of the photons resulting the transmission of the photons between the input port and the output port, see page 777, column 1, lines 1-3 and column 2, lines 1-16 and figures 3a,3b).

However Sollner does not explicitly disclose designed such that it implements collapse, interference and selective absorption of quantum waves.

In a related field of endeavor, Carlos discloses designed such that it implements collapse, interference and selective absorption of quantum waves ;(transmission of a photon through a waveguide results in the resulting in quantum interference to cancel undesired photonic paths thus collapse of wave function and  providing selective transmission or reflection of photonic waves to achieve non-reciprocal photon routing, see section 1, paragraph 4 and figures 1a, 1b).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the collapse, interference and selective absorption of quantum waves of Carlos with Sollner to cancel the undesired photonic paths and the motivation is to provide non-reciprocal photon routing.


Regarding claim 2, Sollner discloses the quantum device according to claim 1, further comprising: at least one first port and at least one second port; (a transmission device in the form of MZI with input port (first port) and an output port (second port), see figures 3a, 3b)  the transmission structure comprising at least two first transmission paths extending between the at least one first port and the at least one second port; (a transmission device in the form of MZI is split into two transmission paths (upper and lower) between the input port and the output port, see figures 3a, 3b) and the transmission structure being further designed so that first waves originating from the at least one first port and the at least one second port are split up into first partial waves propagating on both of the at least two first transmission paths,(a transmission device in the form of MZI is split into two transmission paths and the two photons input at the same arm of the input port propagate through the transmission paths and are output at different arms at the output port, see figure 3a) and the first partial waves interfere at least in part such that a resulting superposition depends on whether they originated the first partial waves originated from the at least one first port or the at least one second port ;(the photons when input at the output port on two different arms are exited on different arms at the input port and the two photons input at the same arm of the input port propagate through the transmission paths and are output at different arms at the output port, see figures 3a,3b). 

 
Regarding claim 3, Sollner discloses the quantum device according to claim 1, further comprising: at least one first port and at least one second port; a transmission device in the form of MZI with input port (first port) and an output port (second port), see figures 3a, 3b) wherein: the transmission structure comprises at least two first transmission paths extending between the first port and the second port; (a transmission device in the form of MZI is split into two transmission paths (upper and lower) between the input port and the output port, see figures 3a, 3b) the transmission structure is further designed so that the waves are split up into first partial waves propagating on both of the at least two first transmission paths;(a transmission device in the form of MZI is split into two transmission paths and the two photons input at the same arm of the input port propagate through the transmission paths and are output at different arms at the output port, see figure 3a) and second waves at least partially originating from the transmission structure are split up by the transmission structure into second partial waves propagating on both of the at least two a transmission device in the form of MZI is split into two transmission paths and the and the two photons input at the same arm of the input port propagate through the transmission paths and are output (reached) at different arms at the output port, see figures 3a,3b)


Claim 4 is rejected under 35 USC 103 as being unpatentable over Sollner et al; (Deterministic photon–emitter coupling in chiral photonic circuits – 2015 attached) in view of Carlos et al; (Nonreciprocal few-photon routing schemes based on chiral waveguide-emitter couplings – 2016 attached) and further in view of Hafezi et al (Optomechanically induced non-reciprocity in microring resonators -2012 attached).

Regarding claim 4, the combination of Sollner and Carlos does not explicitly disclose the quantum device according to claim 1, wherein an action of the transmission structure is altered by moving or turning parts, by changing transmission properties of transmission paths, or by changing their properties by mechanical, electrical, magnetic, or optical means.

In a related field of endeavor, Hafezi discloses the quantum device according to claim 1, wherein an action of the transmission structure is altered by moving or turning parts, by changing transmission properties of transmission paths,(non-reciprocal optical transmission device with different transmission properties for right and left moving fields in the waveguide, see figure 1a) or by changing their properties by mechanical, electrical, magnetic, or optical means. (Only one of the claim limitation is required to be considered by the Examiner). 

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the transmission property change of Hafezi with Sollner and Carlos to change the transmission properties of the transmission paths and the motivation is to provide non-reciprocal response of the input signal.

Claims 21,28 and 42 are rejected under 35 USC 103 as being unpatentable over Sollner et al; (Deterministic photon–emitter coupling in chiral photonic circuits – 2015 attached) in view of Carlos et al; (Nonreciprocal few-photon routing schemes based on chiral waveguide-emitter couplings – 2016 attached).

Regarding claim 21, Sollner discloses a system, comprising: one or more quantum devices ;(a transmission device, see figures 3a, 3b) comprising: a transmission structure connected between at least a first port and a second port ,(a transmission device in the form of MZI with input port (first port) and an output port (second port), see figures 3a, 3b) wherein the transmission structure is designed to achieve a nonreciprocal motion of quantum waves between the at least the first port and the second port; and a device using the one or more quantum devices ;(a transmission device in the form of MZI provides non-reciprocal transmission of the photons resulting the transmission of the photons between the input port and the output port, see page 777, column 1, lines 1-3 and column 2, lines 1-16 and figures 3a,3b).

However Sollner does not explicitly disclose such that it implements collapse, interference and selective absorption of quantum waves.

In a related field of endeavor, Carlos discloses such that it implements collapse, interference and selective absorption of quantum waves ;(transmission of a photon through a waveguide results in the resulting in quantum interference to cancel undesired photonic paths thus collapse of wave function and  providing selective transmission or reflection of photonic waves to achieve non-reciprocal photon routing, see section 1, paragraph 4 and figures 1a, 1b).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the collapse, interference and selective absorption of quantum waves of Carlos with Sollner to cancel the undesired photonic paths and the motivation is to provide non-reciprocal photon routing.

Regarding claim 21, Sollner discloses the system of claim 21, wherein the devices comprise an interferometer; (a transmission device in the form of MZI with input port and an output port, see figures 3a, 3b).

; (the coherent control of the quantum dot (QD) spin state in transmission in the form of MZI, see page 777, lines 13-15 and figures 3a,3b). 

Claims 22-27,29-35 and 38-41 are rejected under 35 USC 103 as being unpatentable over Sollner et al; (Deterministic photon–emitter coupling in chiral photonic circuits – 2015 attached) in view of Carlos et al; (Nonreciprocal few-photon routing schemes based on chiral waveguide-emitter couplings – 2016 attached) and further in view of Urbas et al; (Roadmap on optical metamaterials – 2016 attached).

Regarding claim 22, Sollner discloses the system of claim 21, wherein: the one or more quantum devices comprise at least one first port and at least one second port, (a transmission device in the form of MZI with input port (first port) and an output port (second port), see figures 3a, 3b) the transmission structure comprises at least two first transmission paths extending between the at least one first port and the at least one second port; (a transmission device in the form of MZI is split into two transmission paths (upper and lower) between the input port and the output port, see figures 3a, 3b) the transmission structure is further designed so that first waves originating from the at least one first port and the at least one second port are split up into first partial waves propagating on both of the at least two first transmission paths, ,(a transmission device in the form of MZI is split into two transmission paths and the two photons input at the same arm of the input port propagate through the transmission paths and are output at different arms at the output port, see figure 3a) and the first partial waves interfere at least in part such that a resulting superposition depends on whether the first partial waves originated from the first port or the second port ;(the photons when input at the output port on two different arms are exited on different arms at the input port and the two photons input at the same arm of the input port propagate through the transmission paths and are output at different arms at the output port, see figures 3a,3b); and

However the combination of Sollner and Carlos does not explicitly disclose in the device the first waves comprise quanta with energies obtained from a thermal source  or with energies E of order kT, such that 0 < E < 100kT, where T is a temperature of an environment and k is Boltzmann’s constant.

In a related field of endeavor, Urbas discloses in the device the first waves comprise quanta with energies obtained from a thermal source (thermal emitter for non-reciprocal photonic structure, page 23 and section 11 and figure 17) or with energies E of order kT, such that 0 < E < 100kT, where T is a temperature of an environment and k is Boltzmann’s constant. (Only one of the claim limitation is required to be considered by the Examiner).





Regarding claim 23, Sollner does not explicitly disclose the system of claim 21, wherein the device utilizes coherent emission and at least partial collapses of wave functions and to achieve a deviation from one or more of the zeroth, the second, or the third law of thermodynamics.

In a related field of endeavor, Carlos discloses the system of claim 21, wherein the device utilizes least partial collapses of wave functions ;(transmission of a photon through a waveguide results in the resulting in quantum interference to cancel undesired photonic paths thus collapse of wave function); and

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the collapse, interference and selective absorption of quantum waves of Carlos with Sollner to cancel the undesired photonic paths and the motivation is to provide non-reciprocal photon routing.

However the combination of Sollner and Carlos does not explicitly disclose utilizes coherent emission, to achieve a deviation from one or more of the zeroth, the second, or the third law of thermodynamics.

In a related field of endeavor, Urbas discloses utilizes coherent emission;( the use of photonic structures can lead to thermal emission that is spectrally selective, or spatially coherent, see page 23 and section 11and paragraph 1 and figure 17) to achieve a deviation from one or more of the zeroth, the second, or the third law of thermodynamics ;(thermal emission in photonic structure results deviation from the blackbody limit resulting in deviation second law of thermodynamics, see figure 17c).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the thermal source with coherent emission of Urbas with Sollner and Carlos to control the emission properties of the photonic structure and the motivation is to provide maximum energy conversion.


Regarding claim 24, Sollner discloses the system of claim 21, wherein the device utilizes quantum-mechanical superposition of states ;( the coherent control of
the QD spin state (superposition of states); results in non-reciprocal transport in the photonic structure, see page 777, column 2, lines 13-15); and

However Sollner does not explicitly disclose at least partial collapses of wave functions to achieve a deviation from one or more of the zeroth, the second, or the third law of thermodynamics.

In a related field of endeavor, Carlos discloses at least partial collapses of wave functions ;(transmission of a photon through a waveguide results in the resulting in quantum interference to cancel undesired photonic paths thus collapse of wave function); and

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the collapse, interference and selective absorption of quantum waves of Carlos with Sollner to cancel the undesired photonic paths and the motivation is to provide non-reciprocal photon routing.

However the combination of Sollner and Carlos does not explicitly disclose to achieve a deviation from one or more of the zeroth, the second, or the third law of thermodynamics.

In a related field of endeavor, Urbas disclose to achieve a deviation from one or more of the zeroth, the second, or the third law of thermodynamics ;(thermal emission in photonic structure results deviation from the exceed the blackbody limit resulting in deviation second law of thermodynamics, see figure 17c).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the thermal source with coherent emission of 

Regarding claim 25, Sollner does not explicitly disclose the system of claim 21, wherein the device utilizes coherent emission and at least partial quantum-physical collapses of wave functions or quantum-mechanical superposition of states and at least partial collapses of wave functions to generate or to enhance inhomogeneities in a density of an energy distribution of waves or particles in the system.

In a related field of endeavor, Carlos discloses wherein the device utilizes at least partial quantum-physical collapses of wave functions ;(transmission of a photon through a waveguide results in the resulting in quantum interference to cancel undesired photonic paths thus collapse of wave function); and

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the collapse, interference and selective absorption of quantum waves of Carlos with Sollner to cancel the undesired photonic paths and the motivation is to provide non-reciprocal photon routing.

However the combination of Sollner and Carlos does not explicitly disclose utilizes coherent emission, quantum-mechanical superposition of states and at least partial collapses of wave functions to generate or to enhance inhomogeneities in a density of an energy distribution of waves or particles in the system. 

In a related field of endeavor, Urbas discloses utilizes coherent emission ;( the use of photonic structures can lead to thermal emission that is spectrally selective, or spatially coherent, see page 23 and section 11and paragraph 1 and figure 17), quantum-mechanical superposition of states and at least partial collapses of wave functions to generate or to enhance inhomogeneities in a density of an energy distribution of waves or particles in the system. (Only one of the claim limitation is required to be considered by the Examiner).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the thermal source with coherent emission of Urbas with Sollner and Carlos to control the emission properties of the photonic structure and the motivation is to provide maximum energy conversion.

Regarding claim 26, Sollner does not explicitly disclose the system of claim 21, wherein the device utilizes coherent emission and at least partial quantum-physical collapses of wave functions or quantum-mechanical superposition of states and at least partial collapses of wave functions to shift the system out of a state of thermal equilibrium.

In a related field of endeavor, Carlos discloses the system of claim 21, wherein the device utilizes at least partial quantum-physical collapses of wave functions ;(transmission of a photon through a waveguide results in the resulting in quantum interference to cancel undesired photonic paths thus collapse of wave function); and

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the collapse, interference and selective absorption of quantum waves of Carlos with Sollner to cancel the undesired photonic paths and the motivation is to provide non-reciprocal photon routing.

However the combination of Sollner and Carlos does not explicitly disclose utilizes coherent emission, quantum-mechanical superposition of states and at least partial collapses of wave functions to shift the system out of a state of thermal equilibrium.

In a related field of endeavor, Urbas discloses utilizes coherent emission ;( the use of photonic structures can lead to thermal emission that is spectrally selective, or spatially coherent, see page 23 and section 11and paragraph 1 and figure 17), quantum-mechanical superposition of states and at least partial collapses of wave functions (Only one of the claim limitation is required to be considered by the Examiner); to shift the system out of a state of thermal equilibrium ;(thermal emission in photonic structure results deviation from blackbody limit, see figure 17c and further violating the detailed balance results in enhancing energy efficiencies, see page 24 and column 2).



Regarding claim 27, Sollner does not explicitly disclose the system of claim 21, wherein the device utilizes coherent emission and at least partial quantum-physical collapses of wave functions or quantum-mechanical superposition of states and at least partial collapses of wave functions to generate temperature differences within one body or between several bodies.

In a related field of endeavor, Carlos discloses the system of claim 21, wherein the device utilizes at least partial quantum-physical collapses of wave functions ;(transmission of a photon through a waveguide results in the resulting in quantum interference to cancel undesired photonic paths thus collapse of wave function); and

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the collapse, interference and selective absorption of quantum waves of Carlos with Sollner to cancel the undesired photonic paths and the motivation is to provide non-reciprocal photon routing.



In a related field of endeavor, Urbas discloses utilizes coherent emission ;( the use of photonic structures can lead to thermal emission that is spectrally selective, or spatially coherent, see page 23 and section 11and paragraph 1 and figure 17), quantum-mechanical superposition of states and at least partial collapses of wave functions (Only one of the claim limitation is required to be considered by the Examiner); to generate temperature differences within one body or between several bodies; (thermal extraction device for extracting heat from the carbon dot above the blackbody limit thus creating temperature difference, see figure 17b, and 17c).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the thermal source with coherent emission of Urbas with Sollner and Carlos to control the emission properties of the photonic structure and the motivation is to provide maximum energy conversion.

Regarding claim 29, the combination of Sollner and Carlos does not explicitly disclose discloses the system of claim 21, wherein the device performs heating, cooling, matter transport, energy transport, or power generation.

 (Only one of the claim limitation is required to be considered by the Examiner); energy transport, or power generation; (violating the detailed balance results in enhancing energy efficiencies including solar energy harvesting and thermal radiation energy conversion, see page 24 and column 2).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the photonic structure of Urbas with Sollner and Carlos to control the emission properties of the photonic structure and the motivation is to provide maximum energy conversion.

Regarding claim 30, the combination of Sollner and Carlos does not explicitly disclose the system of claim 21, wherein the device operates at a temperature in a range of 0 K - 5000 K.

In a related field of endeavor, Urbas discloses the system of claim 21, wherein the device operates at a temperature in a range of 0 K - 5000 K ;(thermal source with temperature of 553K,see figure 17c).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the photonic structure temperature of Urbas with 

Regarding claim 31, Sollner discloses the system of claim 21, wherein at least parts of the device are subject to non-thermal energy input, in particular non-thermal irradiation by electromagnetic waves, electrons, (a transmission device in the form of MZI with photon input, see figures 3a, 3b)  neutral particles, or ions. (Only one of the claim limitation is required to be considered by the Examiner).

Regarding claim 32, the combination of Sollner and Carlos does not explicitly disclose the system of claim 21, wherein the device is free from coupling to and entanglement with a bath in a quantum regime

In a related field of endeavor, Urbas discloses the system of claim 21, wherein the device is free from coupling to and entanglement with a bath in a quantum regime; ;(carbon dot emission source (quantum source) is placed with an extraction device without be coupled and resulting deviation from blackbody limit, see figure 17c). 

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the extraction device of Urbas with Sollner and Carlos to control the emission properties of the photonic structure and the motivation is to provide maximum energy conversion.


In a related field of endeavor, Carlos discloses the system of claim 21, wherein the device utilizes at least partial quantum-physical collapses of wave functions ;(transmission of a photon through a waveguide results in the resulting in quantum interference to cancel undesired photonic paths thus collapse of wave function); 

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the collapse, interference and selective absorption of quantum waves of Carlos with Sollner to cancel the undesired photonic paths and the motivation is to provide non-reciprocal photon routing.

However the combination of Sollner and Carlos does not explicitly disclose utilizes coherent emission; or quantum-mechanical superposition of states and at least partial collapses of wave functions to generate or to enhance in-homogeneities in a density of an energy distribution, a momentum distribution, or an angular momentum distribution of waves or particles in the system.

In a related field of endeavor, Urbas discloses utilizes coherent emission  ;( the use of photonic structures can lead to thermal emission that is spectrally selective, or spatially coherent, see page 23 and section 11and paragraph 1 and figure 17),  or quantum-mechanical superposition of states and at least partial collapses of wave functions to generate or to enhance in-homogeneities in a density of an energy distribution, a momentum distribution, or an angular momentum distribution of waves or particles in the system. (Only one of the claim limitation is required to be considered by the Examiner). 

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the coherent emission of Urbas with Sollner and Carlos to control the emission properties of the photonic structure and the motivation is to provide maximum energy conversion.
 
Regarding claim 34, the combination of Sollner and Carlos does not explicitly disclose the system of claim 33, wherein the energy distribution, the momentum distribution, or the angular momentum distribution is generated at least partially by thermal energy.


In a related field of endeavor, Urbas discloses the system of claim 33, wherein the energy distribution is generated at least partially by thermal energy; (thermal extraction device for extracting heat from the carbon dot showing emission (energy) distribution (RED) with thermal extraction device figure 17b, and 17c) the momentum distribution, or the angular momentum distribution.(Only one of the claim limitation is required to be considered by the Examiner). 


Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the thermal extraction device of Urbas with Sollner and Carlos to control the emission properties of the photonic structure and the motivation is to provide maximum energy conversion.

Regarding claim 35, the combination of Sollner and Carlos does not explicitly disclose the system of claim 21, wherein: the device utilizes at least partial quantum-physical collapses of wave functions; and the at least partial quantum-physical collapses of the wave functions is achieved by use of a macroscopic body, the macroscopic body including at least one of a solid, a liquid, a gas, and a plasma.

In a related field of endeavor, Urbas discloses the system of claim 21, wherein: the device utilizes at least partial quantum-physical collapses of wave functions; (thermal extraction device for extracting heat from the carbon dot showing emission (energy) distribution (RED) with thermal extraction device above the black body emission (thus collapse wave function) figure 17b, and 17c) and the at least partial quantum-physical collapses of the wave functions is achieved by use of a macroscopic body, the macroscopic body including at least one of a solid, (thermal extraction device above the black body emission is ZnSe) a liquid, a gas, and a plasma. Only one of the claim limitation is required to be considered by the Examiner). 


Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the thermal extraction device of Urbas with Sollner and Carlos to control the emission properties of the photonic structure and the motivation is to provide maximum energy conversion.
 

Regarding claim 38, the combination of Sollner and Carlos does not explicitly disclose the system of claim 21, wherein the device creates useful work by converting a generated radiation density inhomogeneity or a generated temperature difference into electricity, radiation, optical energy, or other forms of energy, or by using an achieved order in some other manner.

In a related field of endeavor, Urbas discloses the system of claim 21, wherein the device creates useful work by converting a generated radiation density inhomogeneity or a generated temperature difference into electricity, (thermal extraction device for extracting heat from the carbon dot above the blackbody limit thus creating temperature difference, see figure 17b, and 17c and violating the detailed balance results in enhancing energy efficiencies including solar energy harvesting and thermal radiation energy conversion, see page 24 and column 2) radiation, optical Only one of the claim limitation is required to be considered by the Examiner). 

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the photonic structure of Urbas with Sollner and Carlos to control the emission properties of the photonic structure and the motivation is to provide maximum energy conversion.

Regarding claim 39, the combination of Sollner and Carlos does not explicitly disclose the system of claim 21, wherein the device transports mass, particles, energy, heat, momentum, angular momentum, charge, or magnetic moments within one body or between several bodies.

In a related field of endeavor, Urbas discloses the system of claim 21, wherein the device transports mass, particles, energy, heat, (thermal extraction device for extracting heat from the carbon dot above the blackbody limit thus transporting heat, see figure 17b, and 17c) momentum, angular momentum, charge, or magnetic moments within one body or between several bodies. (Only one of the claim limitation is required to be considered by the Examiner). 

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the thermal extraction device of Urbas with 


Regarding claim 40, the combination of Sollner and Carlos does not explicitly disclose the system of claim 21, wherein the device charges a storage system for energy, waves or matter.

In a related field of endeavor, Urbas discloses the system of claim 21, wherein the device charges a storage system for energy, (violating the detailed balance results in enhancing energy efficiencies including solar energy harvesting and thermal radiation energy conversion, see page 24 and column 2) waves or matter. (Only one of the claim limitation is required to be considered by the Examiner). 

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the thermal extraction device of Urbas with Sollner and Carlos to control the emission properties of the photonic structure and the motivation is to provide maximum energy conversion.


Regarding claim 41, the combination of Sollner and Carlos does not explicitly disclose the system of claim 21, wherein the device heats or cools bodies, waves, or ensembles of waves.

In a related field of endeavor, Urbas discloses the system of claim 21, wherein the device heats or cools bodies, (thermal extraction device for extracting heat from the carbon dot above the blackbody limit thus providing cooling), see figure 17b, and 17c  waves, or ensembles of waves. (Only one of the claim limitation is required to be considered by the Examiner). 

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the thermal extraction device of Urbas with Sollner and Carlos to control the emission properties of the photonic structure and the motivation is to provide maximum energy conversion.

Allowable Subject Matter

Claims 5,36 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Jochen et al; (EP 3770970) discloses quantum devices emitting the quantum waves based on the geometrical arrangement, quantum interference and collapse without the need magnetic field, see figure 10.

b. Beausoleil et al;  (US 2004/0156407) discloses quantum information processing structures using electromagnetically induced transparency, see figure 4c.

c. Paller et al; (WO2013/152304)  discloses transmission and reception of quantum entangled particles, see figure 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636